The appellant was convicted in the District Court of Williamson County for manufacturing intoxicating liquor and his punishment assessed at one year in the penitentiary.
There are four bills contained in this record and each of them is in question and answer form, and there is no certificate of the court showing that it was necessary to prepare these bills in this manner.
Under the unbroken line of authorities in this State these bills of exception cannot be considered. Robbins v. State,272 S.W. 176, and cases there cited. Beard v. State, 273 S.W. 573. *Page 216 
The facts contained in the record are entirely sufficient to support the judgment and no error being manifested by the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.